Case: 1:19-cv-00408-SJD Doc #: 9 Filed: 06/03/19 Page: 1 of 1 PAGEID #: 184

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Derek Rotondo,
Plaintiff(s),
Case Number: 1:19cv408
VS.
Judge Susan J. Dlott
JP Morgan Chase Bank,
Defendant(s).

ORDER
The above-captioned matter is hereby TRANSFERRED from the docket of The
Honorable Susan J. Dlott to the Clerk of this Court for reassignment in the Eastern Division in
Columbus.

IT IS SO ORDERED.

VOPAMY

“Susan J. Dlott Y
United States District Court
